[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
1. The plaintiff's motion for contempt coded No. 141 and the plaintiff's motion for contempt coded No. 142 are both denied. No counsel fees are awarded in favor of either parties.
2. The existing order regarding the period of time the child CT Page 10886 is to be with the defendant is temporarily modified. The child is to be with the defendant on Wednesday, Thursday, Saturday and Sunday of each week from 9 a.m. to 1 p. m. Pick-up and drop-off of the child is to occur at the Burger King on Federal Road in Brookfield, Connecticut. The plaintiff is to make arrangements for someone other than himself for drop-off and pick-up of the child. Section 479 of the Practice Book is applicable to this order and it is subject to modification upon the filing of the updated Family Relations' report without having to show a substantial change in circumstances. This order is effective commencing November 1, 1997.
3. Visitation is not to be at the defendant's residence or the residence of any other person. Visitation is to take place in a public place.
Axelrod, J.